Citation Nr: 0521896	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for Parkinson's disease, 
claimed as secondary to service-connected head wound injury 
residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the wife and custodian of a veteran who 
served on active duty from June 1947 to September 1952, and 
from November 1952 to September 1967.  She is his legal 
guardian for VA purposes.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In July 2005 a 
motion was granted to advance the case on the Board's docket 
due to the veteran's advanced age.


FINDING OF FACT

On July 19, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notice from the appellant that 
she was withdrawing the appeal in the matter of service 
connection for Parkinson's disease, claimed as secondary to 
service-connected head wound injury residuals.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA on this appeal is unnecessary.

Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  On July 19, 2005 the Board received 
notification from the appellant that a withdrawal of this 
appeal was requested.  Specifically, she indicated that "I 
wish to with draw my appeal."  The appellant has withdrawn 
her appeal, and there are no allegations of errors of fact or 
law for appellate consideration.  The Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


